Allen, J.
Even if it were assumed that a widowed mother is under the same obligation to support her minor children as a father would be, an allowance may nevertheless be made to her towards such support from the estate of a child who has property; and if she herself were the guardian, such allowance might be made in the settlement of her accounts. Dawes v. Howard, 4 Mass. 97. In this instance, another person was appointed guardian; and the reasonableness of his payments to his ward’s mother may be determined on his accounting. It is a question of fact, and has been found in his favor, provided such finding was warranted upon the evidence. It was not necessary to obtain an order of court before making the payments. The amount of property of the mother is not stated. Upon the facts reported, we cannot say that the allowance was unreasonable. The appellant suggests that the mother did not originally intend to charge anything against her daughter. But this does not so appear by the report. Decree affirmed.